Title: From Thomas Mathews to James Madison, 23 June 1807
From: Mathews, Thomas
To: Madison, James


                        
                            Sir
                            
                            Norfolk June 23d. 1807.
                        
                        An occurrence took place yesterday off our Capes (between Six & Ten miles) which I hold it my duty to make
                            known to the Government.
                        The Chesapeake Sailed from Hampton Roads yesterday for her destination; at the distance before mentioned, she
                            was boarded by an Officer from the British Ship Leopard rated at fifty guns, and a demand made of certain Seamen. Captain
                            Barron refused to deliver up any man or to permit any Search. The British officer immediately returned to his Ship, when a
                            severe Cannonade commenced on the part of the Leopard, without giving any previous notice of such an intention. Unexpected
                            as this attack was by Captain Barron, immediate resistance was made, and the engagement continued from thirty to 45
                            minutes, whn from the superior force, and the disadvantages arising from such an unexpected rencounter, Captain Barron,
                            after being wounded in both his legs, was compelled to Strike his colours. Three men killed and Nineteen wounded on board
                            the Chesapeake. This account I received personally from the Surgeon’s mate of the Chesapeake, who arrived here within an
                            hour, with twelve of the Wounded men. The British after the American Colours were Struck, boarded the Chesapeake and took
                            four men from her. They refused to have any thing to do with the ship, and the officers were compelled for the sake of
                            humanity and their own preservation to bring the ship into Hampton Roads. The Chesapeake is greatly damaged.
                        I have the honor to be Sir, your most obedt. Servt.
                        
                            signed Thos. Mathews
                            
                        
                    